DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light emitting portion from which light…is emitted” in claim 1-18, “light absorption/conversion member that absorbs” in claims 1, 2, 4-18, “acoustic wave detection member that detects” in claims 11-18, “photoacoustic image generation member that generates” in claims 11-18, “peak tracking member that temporally tracks” in claims 13-15, “determination member that 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The terms “light guide member that guides,” “image combination member that combines” and “notification member that notifies” do not have known hardware or software embodiments.  The written description does not provide any detail as to what the corresponding structure and/or algorithm to transform a general purpose computer into a specialized computer to provide for these elements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “light guide member that guides,” “image combination member that combines” and “notification member that notifies” do not have known hardware or software embodiments.  It is unclear as to what is considered to encompass these members.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 8, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al (JP2013-013713) in view of Jones (2014/0288351).
Regarding claims 1-3 and 5, Kazuhiro et al disclose an insert that is at least partially inserted into a subject (needle punctured into the subject, Description of Embodiments [0003]), comprising: a light guide member that guides light with a first wavelength (light guide means, Description of Embodiments [0001]); a light emitting portion from which the light guided by the light guide member is emitted (light emitting unit 16, Description of Embodiments [0003]); and a light absorption member (light absorber, Description of Embodiments [0002]); and generates photoacoustic waves (photoacoustic signal, Description of Embodiments [0002]), but fail to explicitly disclose a light absorption/conversion member that absorbs the light with the first wavelength emitted from the light emitting portion, converts the light with the first wavelength 
However, Jones teaches in the same medial field of endeavor, a light absorption/conversion member that absorbs the light with the first wavelength emitted from the light emitting portion, converts the light with the first wavelength into light with a second wavelength different from the first wavelength (the “light absorption/conversion member” which performs the absorption and conversion functions is disclosed in the written description of the present invention as being phosphor, the prior art of Jones discloses LEDs plus phosphors or other light generators [0115]; spectrum converters [0137]), and generates photoacoustic waves with the conversion into the light with the second wavelength (useful for photoacoustic imaging, [0149]); wherein the light absorption/conversion member covers at least a part of a light emission surface of the light emitting portion ([0115];[0162]), wherein the light absorption/conversion member includes a phosphor that absorbs the light with the first wavelength and converts the light with the first wavelength into the light with the second wavelength ([0115];[0137]) and a resin including the phosphor ([0124];[0131]); a transparent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photoacoustic system and light absorption member of Kazuhiro et al with the light absorption/conversion member and resin for use in photoacoustic imaging of Jones as it would provide a coating for higher overall energy efficiency as set forth in [0137] of Jones.
Regarding claim 7, Kazuhiro et al disclose wherein the insert is a puncture needle having an inner cavity (fig.8, needle 15); and the insert further includes a hollow tube in which the light guide member is accommodated (fig.8, core 41 having light emitting units 16a and 16b) (Description of Embodiments [0015]).
Regarding claim 8, Kazuhiro et al disclose wherein the puncture needle includes an inner needle and an outer needle (fig.8, 41 and 42); wherein the inner needle includes the hollow tube (41), and the inner needle seals at least a portion of the inner cavity (fig.8).
	Regarding claim 11, Kazuhiro et al disclose a photoacoustic image generation apparatus (abstract) comprising: a light source that emits light with a first wavelength (light source 13 – Description of Embodiments [0001]); an insert that is at least partially inserted into a subject (needle punctured into the subject, Description of Embodiments [0003]), comprising: a light guide member that guides light with a first wavelength (light guide means, Description of Embodiments [0001]); a light emitting portion from which the light guided by the light guide member is emitted (light emitting unit 16, Description of Embodiments [0003]); and a light absorption member (light absorber, Description of Embodiments [0002]); and generates 
	However, Jones teaches in the same medical field of endeavor, a light absorption/conversion member that absorbs the light with the first wavelength emitted from the light emitting portion, converts the light with the first wavelength into light with a second wavelength different from the first wavelength (the “light absorption/conversion member” which performs the absorption and conversion functions is disclosed in the written description of the present invention as being phosphor, the prior art of Jones discloses LEDs plus phosphors or other light generators [0115]; spectrum converters [0137]), and generates photoacoustic waves with the conversion into the light with the second wavelength (useful for photoacoustic imaging, [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the photoacoustic system and light absorption member of 
Regarding claim 16, Kazuhiro et al disclose wherein the second wavelength is a wavelength indicating absorptivity in light absorbance-wavelength characteristics of a material that is present at an insertion target position of the insert (absorption of the wavelengths is dependent on the target position, Description of Embodiments – [0024]).
Regarding claim 17, Kazuhiro et al disclose wherein the acoustic wave detection member further detects reflected acoustic waves with respect to acoustic waves transmitted to the subject (ultrasonic unit 12, Description of Embodiments [0001]); and the photoacoustic image generation apparatus further comprises a reflected acoustic image generation member that generates a reflected acoustic image on the basis of the reflected acoustic waves (two generated images are combined, Description of Embodiments – [0010]).
Regarding claim 18, Kazuhiro et al disclose wherein an image combination member that combines the photoacoustic image and the reflected acoustic image (two generated images are combined, Description of Embodiments – [0010]).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al (JP2013-013713) in view of Jones (2014/0288351) as applied to claim 11 above, and further in view of Irisawa (2013/0237802).
Regarding claims 12-15, Kazuhiro et al as modified by Jones disclose the invention as claimed and discussed above, but fail to explicitly disclose a peak detection member, a peak tracking member, determination member and notification member as set forth in the claims.
However, Irisawa teaches in the same medical field of endeavor, a peak detection member that detects one or more peaks having a larger signal value than the surroundings in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photoacoustic imaging and insert of Kazuhiro et al as modified by Jones with the peak detection, tracking, determination and notification of Irisawa as it would provide discrimination of a region of interest in photoacoustic imaging as set forth in Irisawa (abstract).
Claims 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al (JP2013-013713) in view of Jones (2014/0288351) as applied to claims 1, 5 and 7 above, and further in view of Couvillon, JR. et al (2006/0069313).
Regarding claims 4, 6, 9 and 10, Kazuhiro et al disclose wherein the insert has an inner cavity (fig.8), but Kazuhiro et al as modified by Jones fail to explicitly disclose the light absorption/conversion member functions as a fixing member that fixes the light guide member to an inner wall of the inner cavity, the light guide member and the light absorption/conversion member are fixed to an inner wall of the inner cavity by the transparent resin.
However, Couvillon, JR. et al teach in the same medical field of endeavor, a fixing member that fixes the light guide member to an inner wall of the inner cavity, the light guide member and the light absorption/conversion member are fixed to an inner wall of the inner cavity by the transparent resin ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insert having an inner cavity of Kazuhiro et al and the light absorption/conversion member having a transparent resin of Jones with being a fixing member which fixes the light guide ember to an inner wall of the inner cavity of Couvillon, JR. et al as it would provide a coating to be applied to the outer surface in a conventional manner as set forth in Couvillon, JR. et al ([0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793